               UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
In the Matter of:                   In Bankruptcy:

FRANCISCO JOSE MONROY                          Case No. 18-55640-tjt
                                               Chapter 7
      Debtor                                   Hon. Thomas J. Tucker


                ORDER AUTHORIZING COMPROMISE

      THIS MATTER having come before the Court upon the Trustee’s

Motion for Order Authorizing Trustee to Compromise Estate’s Interest in

Nonexempt property (the “Motion”), Notice of the Motion having been

served on all creditors and parties in interest listed on the court’s mailing

matrix, no objections nor requests for hearing having been filed, and the

Court being otherwise duly advised in this matter,

      IT IS HEREBY ORDERED that the Motion is GRANTED.

      IT IS FURTHER ORDERED that the Trustee is authorized to settle

the estate’s nonexempt interest in certain real property known as 1404

Longfellow, Detroit, MI 48206 for the sum of $23,000.00.

      IT IS FURTHER ORDERED that the Court approves of the

compromise as enumerated in the Motion, and determines that the estate’s

nonexempt interest in certain real property commonly known as 1404

Longfellow, Detroit, MI 48206, and legally described as:



18-55640-tjt   Doc 28   Filed 04/01/19   Entered 04/01/19 14:25:41   Page 1 of 3
The following described property situated in the City of Detroit, County of
Wayne, State of Michigan, to-wit:

      Lot 262 Boston Boulevard Subdivision, as recorded in Liber 29, Page
      23 of Plats, Wayne Count Records

      Tax I.D. No.: Item No. 002511 Ward 06;

      IS ABANDONED.


      IT IS FURTHER ORDERED that:

               a. The Compromise is contingent upon entry of this Court’s

                 Order approving the same; and

               b. Debtor shall within 30 days of entry of this order, make

                 payment of $23,000.00 via check to “K. Jin Lim, Trustee” and

                 deliver to K. Jin Lim, 176 S. Harvey St., Plymouth, MI 48170.

      IT IS FURTHER ORDERED that if the Debtor defaults on timely

delivery of the above amount, upon written notice of the default, sent to the

Debtor, care of his counsel of record, and upon Debtor’s failure to timely

cure said default within 14 days, judgment in the amount of $23,000.00 (less

any payments received prior to default), as well as attorney’s fees and all

other associated costs for the collection of the amount due shall enter against

the Debtor.


18-55640-tjt     Doc 28   Filed 04/01/19   Entered 04/01/19 14:25:41   Page 2 of 3
Signed on April 01, 2019




18-55640-tjt   Doc 28      Filed 04/01/19   Entered 04/01/19 14:25:41   Page 3 of 3
